DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered unless they have been cited on the PTO-892. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).  The Applicant 
Claim Objections
Claims 1, 3, and 4 are objected to because of the following informalities:
Claim 1, line 10, recites “a full open stopper” which should be changed to --a fully open stopper-- to mirror the language throughout the dependent claims.
Claim 1, line 11, recites “and fully open stopper” which is grammatically incorrect and should be changed to --and the fully open stopper--.
Claim 3, line 2, recites “an contact surface” which is grammatically incorrect and should be changed to --a contact surface--.
Claim 4, line 2, recites “an contact surface” which is grammatically incorrect and should be changed to --a contact surface--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 11, recites “an accelerator” which is indefinite because it is unclear how the accelerator from line 11 relates to the accelerator device from line 1 or the pad from line 2.  What exactly is the accelerator?  Is the accelerator the entire invention, a part of the invention, or some other part?
Claim 1, line 12, recites “an outer wall surface of the case” which is indefinite because it is unclear how the outer wall surface of the case from line 12 relates to the outer wall surface of the case from lines 8-9.  Are there two outer wall surfaces of the case?  Should line 12 be changed to --the outer wall surface of the case--?
Claim 7, line 2, recites “a plurality of fully open stoppers” which is indefinite because it is unclear how the plurality of fully open stoppers from line 7 relates to the fully open stopper from line 1.  Should claim 1 be amended to recite --at least one fully open stopper-- and claim 7 be amended to --wherein the at least one fully open stopper is comprised of a plurality of fully open stoppers--?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsubo et al. (JP 2011-63196 A; see provided machine translation).
Regarding claim 1, Otsubo et al. discloses an accelerator device that is an organ structure type, comprising:
a pad (17) configured to be stepped on by a driver;
a case (15) configured to be attached to a vehicle body and having an Internal accommodation space (the area where 29 is located in Figure 3);
an internal movable mechanism (29) housed in the internal accommodation space of the case;
an arm (26) configured to connect the pad and the internal movable mechanism (see the top paragraph of Page 5 of the machine translation) while penetrating an opening (the opening that 26 is located in as shown in Figure 3) provided on an outer wall surface (the surface where the opening is located in as shown in Figure 3) of the case; and
a fully open stopper (21) configured to contact the pad and define a fully open position (the dotted line 17 in Figure 3) of an accelerator, and the fully open stopper being provided on the outer wall surface of the case at a position in an outer circumference of an area that overlaps with the internal accommodation space (see Figure 3).
Regarding claim 2, Otsubo et al. discloses that the case has an accommodation wall (the walls of 15 that surround the area that 29 is located) that surrounds the internal accommodation space, the accommodation wall includes an upper surface wall (the 
Regarding claim 3, Otsubo et al. discloses a contact surface (the surface of 21 that is contacted by 17 in Figure 3) of the fully open stopper in contact with the pad is a plane substantially perpendicular to a stepping direction (the direction that forces 17 onto 21) of the pad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo et al. (JP 2011-63196 A; see provided machine translation) in view of Klimes (US 2011/0277588 A1).
Regarding claim 4, Otsubo et al. discloses a contact surface (the top of 21) of the fully open stopper in contact with the pad.
Otsubo et al. does not disclose that the contact surface has an inclined portion or an R-shaped portion.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the contact surface of Otsubo et al. to have an inclined portion or an R-shaped portion, as taught by Klimes, for the purpose of providing a contact surface that does not collect foreign matter which could alter the feeling that the driver feels when the pad directly engages the contact surface.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo et al. (JP 2011-63196 A; see provided machine translation) in view of Kim et al. (US 10,248,152 B2).
Regarding claim 4, Otsubo et al. discloses a contact surface (the top of 21) of the fully open stopper in contact with the pad.
Otsubo et al. does not disclose that the contact surface has an inclined portion or an R-shaped portion.
Kim teaches a contact surface (the surface of the circular member that 12 contacts in Figure 9) that has an inclined portion or an R-shaped portion (the contact surface is substantially arcuate since it is a part of a circular member thus meeting the claim limitation; Note: an R-shape is defined by the Applicant on Page 10 / Lines 12-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the contact surface of Otsubo et al. to have an inclined portion or an R-shaped portion, as taught by Kim, for the purpose .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo et al. (JP 2011-63196 A; see provided machine translation) in view of Kadoi (US 10,620,658 B2).
Regarding claim 5, Otsuba et al. discloses that when the fully open stopper is viewed from a side (the side that looks down onto the surface that the driver’s foot directly engages) of the pad, the fully open stopper has an upper side surface forming an upper surface (the left-most surface of 21) of the fully open stopper.
Otsuba et al. does not disclose that the upper side surface has an inclined portion inclined to a right side or a left side.
Kadoi teaches a contact surface (80) that has an inclined portion inclined to a right side or a left side (80 goes to the left and right in Figure 1 in an inclined fashion).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the upper surface of Otsubo et al. to have the upper side surface have an inclined portion inclined to a right side or a left side, as taught by Kadoi, for the purpose of providing an upper surface that allows debris to be directed away from the contact surface so as to not alter the feeling the driver gets when the pad is in direct contact with the contact surface.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo et al. (JP 2011-63196 A; see provided machine translation) in view of Byun et al. (US 9,323,281 B2).

Byun et al. teaches a plurality of fully open stoppers (71, 72).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the accelerator device of Otsubo et al. to have a plurality of fully open stoppers, as taught by Byun et al., for the purpose of providing a stopper that stops movement of the pad when fully engaged and which dampens the stop of the pad when the pad is returned to a non-operated position.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 11,077,752 B2) discloses an accelerator pedal that directly engages a stopper which has inclined surfaces and an arcuate top surface.
Benedikt (EP 3031653 A1) discloses an organ-type accelerator device that has a stopper that a pad directly engages.  Furthermore, the internal movable mechanism has similar structures to Applicant’s invention.
Kawade (JP 08091093 A) discloses an accelerator pedal that directly engages a elastic stopper which has an inclined surface.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.